           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

JENNIFER SMITH, as Administrator of
the Estate of Cecil Smith, Deceased, and
on behalf of Wrongful Death Beneficiaries                    PLAINTIFF

v.                       No. 5:17-cv-282-DPM

TOP-DOLLAR SCRAP & RECOVERY LLC;
CLEON WARREN; and JOHN DOE
COMPANIES, Shipper Companies, A-Z                        DEFENDANTS

                              JUDGMENT
     The amended complaint is dismissed with prejudice. The Court
retains jurisdiction until 5 July 2019 to enforce the settlement



                                  D.P. Marshall Jr.
                                  United States District Judge
